Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/01/2021 was/were considered by the examiner.
Drawings
The drawings are objected to because Fig. 1 contains, at the upper left, a reference number 20 without a lead line.  It is unclear at what component 20 should be pointed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3 recites two options for how the spacer is configured.  The first option is shown in Fig. 1 since the two axial ends of the spacer are shown to support the first and second stator arrangements.  However, the second option requires that the spacer be configured to provide essentially the entire elasticity in the axial direction between an upper part of the housing and a lower part of the housing.  This would require that the two axial ends of the spacer be in contact with two distinct parts (the upper and lower) of the housing.  This is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 8 recites “a driving unit for rotating the shaft” which corresponds to an motor ([0003]) of the electric type (Fig. 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear in that it recites “wherein the spacer is configured for positioning the first stator arrangement and the second stator arrangement while maintaining the envelope and the body in contact with each other.”  It is clear that the spacer must be positioned between the first and second stator arrangement.  Where the claim becomes unclear is that it continues to recite “while maintaining the envelope and the body in contact with each other”.  The “while” term suggest that continued contact of the envelope and body of the housing is a condition that exist independent of the spacer.  It is unclear what is maintaining the contact.  If the spacer is maintaining the contact between the envelope and the body of the housing, the specification fails to mention what structure of the spacer accomplishes this function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer US 6435811.
Regarding claim 1, Beyer discloses a vacuum pump (Fig. 2), comprising: 
a housing (2); 
a rotatable shaft (5) extending in an axial direction within the housing; 
a first pumping arrangement (12) comprising a first stator arrangement (22) and a first rotor arrangement (21), wherein the first stator arrangement is coupled with the housing (Fig. 2), and the first rotor arrangement is coupled with and rotatable by the shaft (Fig. 2) in order to pump fluid when the first rotor arrangement is rotated with respect to the first stator arrangement; 
a second pumping arrangement (13) comprising a second stator arrangement (22) and a second rotor arrangement (21), wherein the second stator arrangement is coupled with the housing (Fig. 2), and the second rotor arrangement is coupled with and rotatable by the shaft (Fig. 2) in order to pump fluid when the second rotor arrangement is rotated with respect to the second stator arrangement; 
a first pump inlet (23) through which gas can pass through the first pumping arrangement and the second pumping arrangement; and 
a spacer (see annotated Fig. 2) arranged between the first pumping arrangement and the second pumping arrangement, wherein the spacer is coupled between the first stator arrangement and the second stator arrangement (Fig. 2) and is configured to provide a defined elasticity in the axial direction allowing an elastic deformation of the spacer in the axial direction (inherent due to radial offset of upper and lower ends of spacer, see MPEP 2114(I)).
Regarding claim 2, Beyer further discloses that the spacer is provided as an axial spring element (inherent since it allows for elastic deformation per claim 1).
Regarding claim 3, Beyer further discloses that the spacer is configured to provide essentially the entire elasticity in the axial direction of all components in the vacuum pump coupled to the housing (i.e. those identified in claim 1: the first and second stator arrangement)(Fig. 2).
Regarding claim 4, Beyer further discloses that the spacer comprises an upper ring (circular band in contact with the stators of the first pumping arrangement), a lower ring (circular band of spacer in contact with the stators of the second pumping arrangement), and an elastic structure (between the upper and lower bands), and wherein: the upper ring is configured to abut against the first stator arrangement (Fig. 2); the lower ring is configured to abut against the second stator arrangement (Fig. 2); and the elastic structure is arranged in the axial direction between the upper ring and the lower ring and configured to provide the defined elasticity in the axial direction (Fig. 2).
Regarding claim 5, Beyer further discloses that the elastic structure comprises a plurality of Z-shaped elements (Fig. 2, cross-sectional shape of the spacer) allowing an elastic deformation of the spacer in the axial direction, each Z-shaped element comprising a first leg (adjacent the upper ring) coupled with one end to the upper ring, a second leg (adjacent to the lower ring) coupled with one end to the lower ring, and a third leg (slanted portion) coupled between the other ends of the first leg and the second leg.
Regarding claim 6, Beyer further discloses that the upper ring has a smaller diameter than the lower ring (Fig. 2).
Regarding claim 8, Beyer further discloses that at least one of: 
the first stator arrangement and the second stator arrangement are coupled with the housing (Fig. 2); 
the housing comprises an envelope (thinner portion of housing on left) and a body (thicker portion on the right), wherein the first stator arrangement and the second stator arrangement are coupled with the envelope (Fig. 2), and 
the body comprises a driving unit (10, corresponding to an electric motor) for rotating the shaft, and wherein the spacer is configured for positioning the first stator arrangement and the second stator arrangement while maintaining the envelope and the body in contact with each other (Fig. 2).
Regarding claim 9, Beyer further discloses that the first pumping arrangement (12) and the second pumping arrangement (13) are arranged in series in the axial direction (Fig. 2).
Regarding claim 10, Beyer further discloses at least one of the first pumping arrangement and the second pumping arrangement is selected from the group consisting of: a turbomolecular pumping unit comprising one or more turbomolecular stages with each turbomolecular stage having a rotor and a stator; a molecular drag stage; a Gaede pumping mechanism; a Holweck pumping mechanism; and a Siegbahn pumping mechanism (col. 2 ln. 45-49).
Regarding claim 11, Beyer further discloses a second pump inlet (28) through which gas can pass only through the second pumping arrangement (col. 2 ln. 58-63, identifying the inlet as a “gas inlet), wherein the spacer is arranged between the first pumping arrangement and the second pumping arrangement in proximity to the second pump inlet (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer US 6435811.
Regarding claim 7, Beyer does not teach that the elastic structure comprises a plurality of step shaped elements allowing an elastic deformation of the spacer in the axial direction.
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having a plurality of steps solves any stated problem or is for any particular purpose above elastic deformation in the axial direction and it appears that spacer’s elastic structure would perform equally well being configured to have a plurality of steps as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant beyond simple elastic deformation in the axial direction, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the spacer’s elastic structure as taught by Beyer by utilizing a plurality of steps as claimed for the purpose of allowing for axial elastic deformation. See MPEP 2144.04 (IV)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For vacuum pumps with spacers comprising upper and lower rings with ribs:
Emelli US 20140205432
Stuart US 7811065
For vacuum pumps with spacers separating upper and lower parts of the housing:
Takai WO 2021090738
Miwata WO 2021085444
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745